PER CURIAM.
Jessie Dell appeals his convictions and sentences for second-degree murder and trespass. We affirm without comment Issues I through IV, relating to alleged trial errors and that pertaining to the order , of restitution. We vacate Dell’s one-year sentence for trespass, however, and remand for resentencing.
The state concedes that because the jury was instructed on simple trespass and Dell was found guilty thereof, which is a second-degree misdemeanor with a statutory maximum penalty of 60 days in jail, his sentence of one year in jail on the trespass charge exceeds the legal maximum, and Dell should be resentenced on this offense.
AFFIRMED IN PART, VACATED IN PART, and REMANDED for resentencing.
ERVIN, WIGGINTON and KAHN, JJ., concur.